Citation Nr: 1451334	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  09-08 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1965 to January 1969, and from October 1990 to May 1991.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Appellant's claim was previously remanded for development by the Board in February 2012.

In October 2011, the appellant testified at a travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

Most recently in October 2012, the Veteran's representative submitted a waiver of the Veteran's right to have any new evidence initially considered by the RO.  Accordingly, the Board may consider any new evidence in the first instance.  See 38 C.F.R. § 20.1304 (2013).   The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the electronic "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1. The Veteran died on June [redacted], 2007; the amended death certificate lists the immediate cause of death as chronic obstructive pulmonary disease (COPD), with other significant causes of death identified as duodenal ulcers, asbestosis, and posttraumatic stress disorder (PTSD). 

2. At the time of his death, service connection was in effect for peptic ulcer disease, PTSD, and tinnitus.  

3. A service-connected disability was not the principal or a contributory cause of the Veteran's death.

4. The Veteran's COPD and asbestosis were not present during service and did not develop as a result of any incident during service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) .

 In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In a claim for Dependency and Indemnity Compensation (DIC) benefits, VA's notice requirements additionally include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  The record reflects that VA provided the appellant with the notice required under the VCAA, to include Hupp compliant notice, pursuant to the Board's remand by letter mailed in February 2012. The letter included sections indicating the requirements for Dependency and Indemnity Compensation. 

VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In terms of DIC claims, VA needs to undertake "reasonable efforts" to provide assistance if requested under § 5103(a).  Daves v. Nicholson, 21 Vet. App. 46 (2007).  There is no duty to obtain a medical opinion under 38 U.S.C.A. § 5103(d) because the provision is inapplicable to DIC claims. DeLaRosa v. Peake, 515 F. 3d 1319 (Fed. Cir. 2008).

The Board finds that VA's duty to assist the appellant has been satisfied.  38 U.S.C.A. § 5103A (b),(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), a letter from the Veteran's private physician, and the Veteran's death certificate have been obtained and associated with the claims file.  The appellant was given the opportunity to submit private medical records from Dr. F, which she referenced at her travel Board hearing.  VA sent the appellant a letter in February 2012 seeking authorization to release medical records from Dr. F.  The appellant did not provide the records, nor did she respond to VA's request.  The duty to assist is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000).  A claimant is responsible for cooperating with VA in the development of a claim. Id.; 38 U.S.C.A. § 5107(a).  Thus, the Board finds that VA's duty to assist has been fulfilled and may proceed on the merits of the appeal without prejudice.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).   

The appellant was provided an opportunity to set forth her contentions during a travel Board hearing in October 2011, which fulfilled the requirements set forth by Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).

The prior remand instructions were substantially complied with for the Veteran's claim.  The February 2012 Board remand instructions stated the Veteran receive updated notice and the opportunity to submit private medical evidence, and an examination given to address whether the Veteran's service-connected disabilities were a principal or contributory cause of death.  A duty to assist letter with proper notice was sent to the appellant in February 2012, a VA medical opiniojn was obtained in March 2012, and the appellant's claim was readjudicated in a October 2012 SSOC.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The March 2012 VA medical opinion is adequate, as the report shows that the physicians considered the Veteran's relevant medical/military/occupational history, reviewed relevant medical records and provided reasoned analysis to support the medical opinion provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

As discussed above, the VCAA provisions have been considered and complied with. The appellant was notified and aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining such evidence.  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

VA death benefits are payable if a veteran died from a service-connected disability. 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2013).

In order to establish service connection for the cause of a veteran's death, the evidence must show that the disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312I(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).




Background

The Veteran's original death certificate determined that the Veteran's immediate cause of death was COPD, and that there were no other contributing conditions which caused the Veteran's death.  An amended death certificate listed duodenal ulcers, asbestosis, and (PTSD) as significant conditions contributing to the Veteran's death.  The physician who amended the Veteran's death certificate stated in a letter dated in December 2009, that of the other causes of comorbidity, asbestosis was the only one that hastened the death of the Veteran.  The other listed causes were deemed concomitant illnesses as the Veteran was treated for those illnesses, but that asbestosis was the only contributing factor to the death of the Veteran.      

The appellant has steadfastly argued that at the time of the Veteran's death, the Veteran became too weak and could not eat because of his service-connected ulcers.  The appellant has also argued that the Veteran's PTSD affected his emotional state, and was irritable when receiving treatment.

Pursuant to the February 2012 Board remand, VA physicians discussed the impact of the Veteran's service-connected disabilities on the Veteran's cause of death.  The VA clinical psychologist reviewed the letter from Dr. F, as well as an April 2005 VA examination which reviewed the Veteran's gastrointestinal symptoms.  The psychologist reviewed the appellant's statement that the Veteran was agitated during his final days.  In sum, the psychologist determined that the Veteran's PTSD was not at least as likely as not a contributing cause of death to the Veteran.  With regard to the Veteran's ulcers, a physician reviewed the claims file and the Veteran's medical history.  The physician noted that the Veteran quit smoking in 2005, though had a forty pack year history of smoking.  The physician determined that the Veteran's ulcers were not at least as likely as not a principal or contributing cause of death to the Veteran.  In rationale, the examiner stated that the Veteran died from COPD, was a long time smoker and also had a diagnosis of asbestosis and pulmonary fibrosis.  The examiner further explained that "end stage lung disease patients have a poor appetite, and seldom do not have the energy to eat, which probably contributed to [the Veteran's] weight loss".  The examiner noted the Veteran's history of gastrointestinal issues but that they did not seem to be a major medical factor to the Veteran.            

A June 2004 outpatient note shoes that the Veteran had a history of COPD, asbestosis from tearing down houses, PTSD, and GERD.  The Veteran was denied service connection for a lung condition, claimed as secondary to Agent Orange, asbestos and mustard gas exposure in a February 2006 rating decision.  At the time of the Veteran's death he was service-connected for PTSD, duodenal ulcers, and tinnitus.   


Analysis

An opinion regarding the cause of death of the Veteran's death falls outside the realm of common knowledge of a lay person, that is, the opinion cannot be based on mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 , n.4 (Fed. Cir. 2007).  The appellant has not shown that she is qualified through education, training, or experience to offer this type of complex medical opinion.  Accordingly, she is not competent to offer an opinion as to the cause of the Veteran's death in these specific circumstances, and her opinion as to the possible effects of the Veteran's ulcers, and PTSD on the Veteran's COPD, is of no probative value.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Board finds the letter from Dr. F from December 2009, and the VA opinions from March 2012 of much higher probative value.  While the amended death certificate included the Veteran's ulcers and PTSD as a contributed cause to death, the opinion from Dr. F clarifies the Veteran's cause of death.  The letter clearly finds that the Veteran died from COPD, and that the only other contributing factor to the Veteran's death was asbestosis.  The Veteran's doctor was cognizant of the Veteran's ulcers and PTSD, and determined that they did not impact the Veteran's death.  The VA medical personnel from March 2012 also reviewed the Veteran's claims file and found that the Veteran's irritability being claimed from his PTSD, and the Veteran's inability to eat attributed to the Veteran's ulcers were not at least as likely as not contributing causes of the Veteran's death.  The medical rationale provided by physicians clearly shows that the Veteran's principal cause of death was COPD, and his contributory cause of death was asbestosis.  Thus, the Veteran's primary, and contributory cause of death is not due to a service-connected disability.    

The Board also considered whether service connection is warranted for COPD or asbestosis, which was the principal and contributory cause of the Veteran's death. The service treatment records contain no evidence of treatment for COPD or asbestosis.  The Veteran's COPD was diagnosed in 2003, and the Veteran's asbestosis was diagnosed in June 2004. 

The Veteran's service records establish that he had service in the Republic of Vietnam. Thus, he is presumed to have been exposed to herbicide agents such as Agent Orange. See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2013); 38 C.F.R. § 3.307 (2013).  However, COPD, and asbestosis are not diseases for which service connection is presumed on the basis of herbicide exposure.  38 C.F.R. § 3.309(e) (2013). 

Moreover, the record is absent of any competent evidence that the Veteran's COPD, or asbestosis is related to an event, injury, or disease in service, including presumed exposure to herbicide agents, or claimed exposure to asbestos or mustard gas. The Board notes that the Veteran was denied service connection for a lung condition in February 2006.  The rating decision was not appealed and is therefore final.  38 U.S.C.A. §§ 7104, 7105(d); 38 C.F.R. §§ 20.302, 20.1103.  The appellant has not contended that the Veteran's service resulted in a lung disorder, nor did the appellant contend that the Veteran's cause of death was related to the Veteran's service in any way besides the Veteran's ulcers and PTSD.  The appellant has consistently argued that because of the Veteran's PTSD he was irritable and restless while receiving healthcare, and that the Veteran's ulcers contributed to his lack of appetite and inability to eat.       

The Board does not doubt the sincerity of the appellant's belief that the Veteran's death was caused either by his service connected PTSD, and ulcers.  However, as discussed above, in this particular instance, her statements do not provide competent evidence of a nexus, and her statements are outweighed by the opinions from Dr. F and the March 2013 VA examiners.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).
 

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


